EXHIBIT 23.1 Board of Directors Freedom Environmental Services, Inc. INDEPENDENT AUDITORS' CONSENT We consent to incorporation by reference in this registration statement of Freedom Environmental Services, Inc. on Form S-8 of our audit report dated May 5, 2010, on the financial statements of Freedom Environmental Services, Inc. as of December 31, 2009 of the annual Form 10-K of Freedom Environmental Services, Inc. Tarvaran Askelson & Company, LLP By: /s/Tarvaran Askelson & Company, LLP Laguna Niguel, California December 22, 2010
